Citation Nr: 1723333	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and arthritis of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975; and from May 1976 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine, citing a lack of submission of new and material evidence.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.  

In June 2010, the Board reopened and remanded the claim for additional development.  In September 2016, the Board, again, remanded the claim for additional development.  

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim as a low back disability, to include degenerative disc disease and arthritis of the lumbosacral spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).


FINDING OF FACT

The Veteran's current low back disability, to include degenerative disc disease and arthritis of the lumbosacral spine had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for low back disability, to include degenerative disc disease and arthritis of the lumbosacral spine, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic disease at 38 C.F.R. § 3.309(a), such as arthritis, is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's service treatment records document treatment for a low back muscle strain in December 1981.  He was, again, treated for low back pain and diagnosed with a low back muscle strain in April 1984.  There were no additional complaints pertaining to the low back in service. 

Following his separation from active service, the Veteran was diagnosed with lumbar disc disease with sciatica.  See March 1990 Patient Treatment Report.  Additionally, VA and private treatment records reveal ongoing complaints of back pain and a diagnosis of degenerative disc disease and degenerative arthritis of the spine.  See August 2015 VA Examination Report; see generally Dr. M.M. Treatment Records. 

The March 2009 and December 2015 VA examinations yielded negative nexus opinions.  However, these opinions did not give due consideration to the Veteran's reports of continuity of symptomatology.  He has reported that he injured his back in service and has had back problems ever since.  He is competent to report symptoms such as back pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology where the determination is not medical in nature and is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Given the Veteran's report of recurrent back pain in service, his credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include degenerative disc disease and arthritis of the lumbosacral spine, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


